                 Case 2:21-cv-00135-TSZ Document 22 Filed 04/13/21 Page 1 of 2




 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
         DAMILOLA ADEKUNLE and
         FAYAH TOLNO,
 7
                               Plaintiffs,
 8                                                          C21-135 TSZ
            v.
 9                                                          MINUTE ORDER
         THE GEO GROUP, INC.,
10
                               Defendant.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
           (1)   Defendant’s motion to dismiss, docket no. 12, is DENIED. Defendant
   contends that plaintiffs knew or should have known that certain factual allegations in
14
   their complaint are false. In connection, however, with defendant’s motion pursuant to
   Federal Rule of Civil Procedure 12(b)(6), 1 the Court must assume the truth of plaintiffs’
15
   allegations and draw all reasonable inferences in plaintiffs’ favor. See Usher v. City of
16

17   1
       Defendant also invokes Federal Rule of Civil Procedure 12(b)(1), under which the Court may
     consider materials that contradict the pleadings to determine whether federal subject-matter
18   jurisdiction exists, without converting the motion to dismiss into one for summary judgment.
     See Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). Defendant does not,
19   however, challenge the Court’s jurisdiction, which is premised on diversity within the meaning
     of 28 U.S.C. § 1332(a); plaintiffs reside in Texas, see Compl. at ¶ 3 (docket no. 1-1), defendant
20   is incorporated and has its principal place of business in Florida, see Corp. Disclosure Statement
     (docket no. 8), and plaintiffs seek damages in excess of $75,000, see Compl. at ¶ 25 (docket
     no. 1-1); see also Minute Order at ¶ 1 (docket no. 11). Defendant’s argument that it played no
21
     role in plaintiff Damilola Adekunle’s health care while she was detained at the facility operated
     by defendant relates solely to the merits of plaintiffs’ claims, not to the Court’s jurisdiction to
22   consider them.

23

     MINUTE ORDER - 1
             Case 2:21-cv-00135-TSZ Document 22 Filed 04/13/21 Page 2 of 2




 1 Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). Plaintiffs have alleged that defendant’s
   staff “failed to properly . . . respond to [Damilola Adekunle’s] complaints of telltale signs
 2 and symptoms of bacterial meningitis” and “locked [her] alone in a cold room without
   access to a bathroom or assistance of staff as she suffered extreme pain associated with
 3 her illness.” Compl. at ¶ 1 (docket no. 1-1). Plaintiffs have further alleged that defendant
   owed a duty of reasonable care, breached that duty, and caused injury to Ms. Adekunle
 4 and her husband, for which they pursue more than $1 million in damages. Id. at ¶¶ 16–
   25. Plaintiffs have sufficiently pleaded negligence claims. Whether plaintiffs can prove
 5 their claims is a question for another day.

 6         (2)     Defendant’s motion for reconsideration, docket no. 12, of the Minute Order
   entered February 19, 2021, docket no. 11, which stayed this case, is DENIED. This case
 7 remains stayed until further order, and the parties are REMINDED of their obligation to
   file a Joint Status Report by no later than December 17, 2021.
 8
           (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 9 record.
           Dated this 12th day of April, 2021.
10

11                                                   William M. McCool
                                                     Clerk
12
                                                     s/Gail Glass
13                                                   Deputy Clerk

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
